LEMMON, J.,
concurs in the denial of the application for rehearing and assigns reasons.
LEMMON, Judge.
Plaintiff’s application for rehearing argues that a separate suit was required for the partition action and that the judgment ordering the partition should be annulled because the petition for partition was filed with the same docket number as the divorce proceeding. In support of this argument plaintiff cites R.S. 13:1216, which she asserts requires the clerk of the Civil District Court to keep separate dockets for partition and divorce proceedings.
Plaintiff, therefore, does not attack the substance of the partition proceeding, but only the procedure whereby Mrs. Schulz used the same docket number instead of a new docket number. Rules of procedure are designed to implement the substantive law and are not an end in themselves. C.C.P. art. 5051. A court must decline to be so technical and inflexible as to strike this substantively valid proceeding with nullity simply because a procedural rule of convenience and clerical orderliness was not followed.